Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zumtobel DE 202012103264U1 (“Zumtobel,” cited by Applicant) in view of Jeon US 20100112833 (“Jeon”).
Re 1: Zumtobel teaches (Figs. 1-5b: see generally two LED boards with LEDs connected by an interconnect board, each board having a first and seond side, and the interconnect board further having first and second regions ; ¶¶20-29):
a first LED board that includes: 
a first printed circuit board (PCB) substrate with a first side and a second side opposite the first side of the first PCB substrate,
a plurality of LEDs located on the first side of the first PCB substrate, wherein each LED emits light away from the first side of the first LED board,
an end portion, and
a second LED board that includes:
a second PCB substrate with a first side and a second side opposite the first side of the second PCB substrate,
a plurality of LEDs located on the first side of the second PCB substrate, wherein each LED emits light away from the first side of the second LED board,
an end portion, and
an interconnect board that includes a third PCB substrate having a first region and a second region, the third PCB substrate including:
a plurality of first electrically conductive pads located on a first side of the third PCB substrate and within the first region of the third PCB substrate, and
wherein: 
the end portion of the first LED board is proximate to the end portion of the second LED board,
the first side of the third PCB substrate faces the second side of the first LED board and the second side of the second LED board,

Zumtobel does not explicitly teach the following. And Jeon teaches/discloses the following (Figs. 5-9: broadly stated teaches interconnecting separate board parts using compressible members such as pins and pads; ¶¶40-47):
a plurality of compressible electrically conductive members that each extend outward from the second side of the first PCB substrate
a plurality of compressible electrically conductive members that each extend outward from the second side of the second PCB substrate
a plurality of second electrically conductive pads located on the first side of the third PCB substrate and within the second region of the third PCB substrate, wherein Attorney Docket No.: IP-1884-US / ILMNPO40 31
each first electrically conductive pad is electrically connected with at least one of the second electrically conductive pads by an electrically conductive trace of the interconnect board,
each compressible electrically conductive member of the first LED board is in electrically conductive contact with a corresponding one of the first electrically conductive pads,
each compressible electrically conductive member of the second LED board is in electrically conductive contact with a corresponding one of the plurality of second electrically conductive pads, and
a height of the LED lighting strip assembly is, when each compressible electrically conductive member of the first LED board is in electrically conductive contact with the corresponding one of the first electrically conductive pads and each compressible electrically conductive member of the second LED board is in electrically conductive contact with the corresponding one of the second electrically conductive pads, substantially equal to about a sum of:
a thickness of the third PCB substrate of the interconnect board, and the greater of the height of the first LED board and the height of the second LED board (note: this is a consequence of using pins and pads as they compress two pieces and sandwich them together).


Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Zumtobel with Jeon to produce an interconnection between components with a spring-loaded force to better ensure the interconnection.

Zumtobel discloses:
Re 2: wherein the compressible electrically conductive members are pogo pins, and each electrically conductive pad of the plurality of first electrically conductive pads and the plurality of second electrically conductive pads is at least larger in area than a cross-sectional area of a plunger of a corresponding pogo pin in the plane of the second side of the LED board in which the pogo pin is mounted (see above, for example, Jeon ¶40).

Re 3, 5, 7-8: The combination above does not explicitly disclose these claims. Specifically, the dimensions claimed therein do not appear to be explicitly taught.
	
However, the claimed dimensions do not appear to affect the operation of the device. Changing the dimensions of a lighting device is routinely done in order to tailor-fit the lighting display to a particular physical location or overall aesthetic.
 The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Here, the dimensions do not affect physical operation of the device; rather, it adjusts it to a particular size which is routinely done based on physical constraints. As such, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Zumtobel and Jeon and adjust anyone of its dimensions in order to tailor-fit the device for a particular physical location.

Re 4: at least one first hole located in the first region of the third PCB substrate of the interconnect board, at least one second hole located in the second region of the third PCB substrate of the interconnect board, at least one hole located in the first LED board and aligned with the at least one hole located in the first region of the third PCB substrate of the interconnect board; and at least one hole located in the second LED board and aligned with the at least one hole located in the second region of the third PCB substrate of the interconnect board (see above, for example, Jeon ¶40).

Re 6: wherein each compressible electrically conductive member is a spring-loaded pin. (see above, for example, Jeon ¶40)  

Re 9: Zumtobel teaches (Figs. 1-5b: see generally two LED boards with LEDs connected by an interconnect board, each board having a first and seond side, and the interconnect board further having first and second regions ; ¶¶20-29):
a first LED board that includes: 
a first printed circuit board (PCB) substrate with a first side and a second side opposite the first side of the first PCB substrate,
a plurality of LEDs located on the first side of the first PCB substrate, wherein each LED emits light away from the first side of the first LED board,
an end portion, and
a second LED board that includes:
a second PCB substrate with a first side and a second side opposite the first side of the second PCB substrate,
a plurality of LEDs located on the first side of the second PCB substrate, wherein each LED emits light away from the first side of the second LED board,
an end portion, and
an interconnect board that includes a third PCB substrate having a first region and a second region, the third PCB substrate including:
a plurality of first electrically conductive pads located on a first side of the third PCB substrate and within the first region of the third PCB substrate, and
wherein: 
the end portion of the first LED board is proximate to the end portion of the second LED board,
the first side of the third PCB substrate faces the second side of the first LED board and the second side of the second LED board,

Zumtobel does not explicitly teach the following. And Jeon teaches/discloses the following (Figs. 5-9: broadly stated teaches interconnecting separate board parts using compressible members such as pins and pads; ¶¶40-47):
a plurality of compressible electrically conductive members that each extend outward from the second side of the first PCB substrate
a plurality of compressible electrically conductive members that each extend outward from the second side of the second PCB substrate
a plurality of second electrically conductive pads located on the first side of the third PCB substrate and within the second region of the third PCB substrate, wherein Attorney Docket No.: IP-1884-US / ILMNPO40 31
each first electrically conductive pad is electrically connected with at least one of the second electrically conductive pads by an electrically conductive trace of the interconnect board,
each compressible electrically conductive member of the first LED board is in electrically conductive contact with a corresponding one of the first electrically conductive pads,
each compressible electrically conductive member of the second LED board is in electrically conductive contact with a corresponding one of the plurality of second electrically conductive pads, and
a height of the LED lighting strip assembly is, when each compressible electrically conductive member of the first LED board is in electrically conductive contact with the corresponding one of the first electrically conductive pads and each compressible electrically conductive member of the second LED board is in electrically conductive contact with the corresponding one of the second electrically conductive pads, substantially equal to about a sum of:
a thickness of the third PCB substrate of the interconnect board, and the greater of the height of the first LED board and the height of the second LED board (note: this is a consequence of 

Jeon teaches that using pins and pads produce a spring effect thereby holding the electrical connection in place by force. In turn, the device is less likely to break the circuit whenever subjected to forces external to the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Zumtobel with Jeon to produce an interconnection between components with a spring-loaded force to better ensure the interconnection.

Re 12: wherein the compressible electrically conductive members are pogo pins, and each electrically conductive pad of the plurality of first electrically conductive pads and the plurality of second electrically conductive pads is at least larger in area than a cross-sectional area of a plunger of a corresponding pogo pin in the plane of the second side of the LED board in which the pogo pin is mounted (see above, for example, Jeon ¶40).

Re 13, 15,: The combination above does not explicitly disclose these claims. Specifically, the dimensions claimed therein do not appear to be explicitly taught.
	
However, the claimed dimensions do not appear to affect the operation of the device. Changing the dimensions of a lighting device is routinely done in order to tailor-fit the lighting display to a particular physical location or overall aesthetic.
 The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Here, the dimensions do not affect physical operation of the device; rather, it adjusts it to a particular size which is routinely done based on physical constraints. As such, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Zumtobel and Jeon and adjust anyone of its dimensions in order to tailor-fit the device for a particular physical location.

Re 14: wherein each compressible electrically conductive member is a spring-loaded pin. (see above, for example, Jeon ¶40)  

Re 16: Zumtobel teaches (see above):
placing an interconnect board having a first printed circuit board (PCB) substrate onto a supporting structure, wherein:
placing a first LED board having a second PCB substrate with one or more LEDs located on a first side thereof such that a second side of the second PCB substrate opposite the first side of the second PCB substrate is proximate to the first side of the first PCB substrate of the interconnect board;
placing a second LED board having a third PCB substrate with one or more LEDs located on a first side thereof such that a second side of the third PCB substrate opposite the first side of the third PCB substrate is proximate to the first side of the first PCB substrate.


the first PCB substrate has a first electrically conductive pad located on a first side of the first PCB substrate within a first region of the first PCB substrate and a second electrically conductive pad located on the first side of the first PCB substrate within a second region of the first PCB substrate, and the first electrically conductive pad is electrically connected with the second electrically conductive pad by an electrically conductive trace of the interconnect board;
such that a first compressible electrically conductive member extending outward from the second side of the first LED board is in electrically conductive contact with the first electrically conductive pad;
such that a second compressible electrically conductive member extending outward from the second side of the second LED board is in electrically conductive contact with the second electrically conductive pad;
applying one or more compressive forces to the first LED board and the second LED board to mechanically couple the first LED board and the second LED board to at least one of the interconnect board or a support structure.

Jeon teaches that using pins and pads produce a spring effect thereby holding the electrical connection in place by force. In turn, the device is less likely to break the circuit whenever subjected to forces external to the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to combine Zumtobel with Jeon to produce an interconnection between components with a spring-loaded force to better ensure the interconnection.

Re 17: wherein the compressible electrically conductive members are pogo pins, and each electrically conductive pad of the plurality of first electrically conductive pads and the plurality of second electrically conductive pads is at least larger in area than a cross-sectional area of a plunger of a corresponding pogo pin in the plane of the second side of the LED board in which the pogo pin is mounted (see above, for example, Jeon ¶40).

Re 18-19,: The combination above does not explicitly disclose these claims. Specifically, the dimensions claimed therein do not appear to be explicitly taught.

	Re 20: wherein a height of the LED lighting strip assembly is, when the first compressible electrically conductive member of the first LED board is in electrically conductive contact with the first electrically conductive pad and the second compressible electrically conductive member of the second LED board is in electrically conductive contact with the second electrically conductive pad, substantially equal to about a sum of: a thickness of the first PCB substrate of the interconnect board, and the greater of the height of the first LED board and the height of the second LED board.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875